DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/13/2021 has been entered. Claims 1-5, 7-8, and 10-24 remain pending in the application. Claim 25 is new. Claims 1-5, 7-8, and 10-16 have been withdrawn from further consideration as detailed in the Non-final office action mailed 1/10/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 1/14/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 1/14/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/10/2021 and 2/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) further in view of Allred (U.S. PG publication 20070183986) further in view of Cheng (U.S. PG publication 20120265163).
In regard to claim 17,
Pieroni discloses a method of withdrawing fluid medication (paragraph [0037]: wherein the drug solution is withdrawn from the container/bottle into the syringe chamber; paragraph [0043]) from a container (figure 1, item 12) of fluid medication (paragraph [0043]: wherein drug 14 in container 12 is a liquid) into a syringe (figure 1, item 30) using a syringe adapter (figure 5, item 10), comprising: 
[AltContent: textbox (Terminal edge of proximal end)][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: ][AltContent: textbox (Interior surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Sidewall )][AltContent: arrow]
    PNG
    media_image1.png
    486
    613
    media_image1.png
    Greyscale

affixing the syringe adapter to the syringe (see paragraph [0036] and figure 1), the syringe adapter comprising a sidewall (see figure 5 above) extending between a proximal end (see figure 5 above) and a distal end (see figure 5, item 52 wherein lower flange 52 forms the distal end) opposite the proximal end, the sidewall having an interior surface defining a chamber (figure 5, item 46 and 48), the distal end of the sidewall being a distal end of the syringe adapter (see figure 5 above), a terminal edge of the distal end defining a first opening into the chamber (see figure 5 above) and a terminal edge of the proximal end defining a second opening (figure 5, item 42) into the chamber, wherein: 
a distal end of the syringe (see figure 1 wherein the distal end of the syringe is construed as the end closest to tip 31) is configured with a syringe tip (figure 1, item 31 and 33), the syringe tip configured for threadably affixing a needle thereto (Examiner notes “configured for threadably affixing a needle thereto” is an intended use limitation as supported by paragraph [0039] a needle can be placed onto the end of the syringe; additionally since the interior of luer 
the affixing further comprises connecting the proximal end of the syringe adapter to the syringe tip in place of the needle (see paragraph [0036]: wherein the tip 31 is inserted into tubular member 40 without the needle in place and paragraph [0039]);
inserting the distal end of the syringe adapter into the container of fluid medication (item 12; see figure 1: wherein the distal end of the syringe adapter is inserted into container 12 which contains fluid medication 14; paragraph [0043]: wherein drug 14 in container 12 is a liquid); and 
withdrawing, from the container, at least a portion of the fluid medication through the first opening and into the chamber (paragraph [0037]; since fluid is drawn from the container 12 into the syringe chamber 39 it passes through the first opening and into the chamber of the syringe adapter as shown in figure 5 above since the adapter 10 is positioned between the container/bottle and syringe), and from the chamber through the second opening (paragraph [0037]; since fluid is drawn from the container 12 into the syringe chamber 39 it passes from the chamber of the syringe adapter through the second opening of the syringe adapter as shown in figure 5 above since the adapter 10 is positioned between the container/bottle and syringe) and then through a third opening (opening in item 31 as shown in figure 1 which allows fluid to pass through to chamber 39) in the syringe tip and into a barrel (figure 1, item 39) of the syringe, wherein the first opening has an inner diameter of at least 0.05 inches  (paragraph [0034]: wherein the large inside diameter of the funnel can be in the range of 0.610 to about 0.810 inches and the inner diameter of the first opening is larger than the large inside diameter as shown in figure 5; Examiner notes an inner diameter of larger than 0.610 inches satisfies the limitation of at least 0.05 inches), the inner diameter sized to facilitate the withdrawing of the fluid medication (paragraph [0037]).

Allred teaches a method of withdrawing viscous fluid medication (paragraph [0032] and [0036]) from a container (figure 1, item 102b) into a syringe (figure 1, item 102a), comprising the syringe (figure 1, item 102a) and the container (figure 1, item 102b) of viscous fluid medication (paragraph [0032] and [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the fluid medication of Pieroni which can be used for dental applications (see paragraph [0043] of Pieroni) with a viscous fluid medication, as taught by Allred, for the purpose of utilizing a suitable viscous fluid medication in a dental application so as to allow the practitioner to brush or otherwise apply the composition onto a patient's teeth without having to worry about the composition running or dripping off (paragraph [0032] of Allred). Examiner notes modifying the fluid to be a viscous fluid medication would therefore result in inserting the distal end of the syringe adapter into the container of viscous fluid medication, withdrawing, from the container, at least a portion of the viscous fluid medication, and the inner diameter sized to facilitate the withdrawing of the viscous fluid medication.

Cheng teaches threadably affixing the syringe adapter (figure 5, item 16) to the syringe (figure 5, item 14; paragraph [0046]: wherein nubs 70 form thread(s) that mates with the thread(s) 72 of the outer hub 26 of the male luer 22) and the threadably affixing further comprises threadably connecting the proximal end (figure 5, item 88) of the syringe adapter to the syringe tip (figure 5, item 22) in place of the needle (paragraph [0046]) and the distal end (figure 4, item 62) of the syringe adapter (figure 5, item 16) being frustoconical in exterior shape (see figure 4 and 5; paragraph [0045]) such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical (see figure 5 wherein shows an interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular member 40 of Pieroni in view of Allred to include nubs 70 which form threads, as taught by Cheng, which would mate with threaded interior of luer housing 33 of Pieroni for the purpose of forming a secure seal to prevent liquid from spilling out of the vial when extracting fluid from the vial (paragraph [0046] of Cheng) and to modify the distal end 52 of Pieroni to be frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical, as taught by Cheng, for the purpose of making insertion of the syringe adapter into the opening  of the container easier (paragraph [0045] of Cheng).
In regard to claim 20,

In regard to claim 21,
Pieroni in view of Allred in view of Cheng teaches the method according to Claim 17.
Pieroni in view of Allred in view of Cheng fails to disclose wherein the inner diameter is between 0.078 inches and 0.14 inches.
It would have been an obvious matter of design choice to modify Pieroni in view of Allred in view of Cheng to include wherein the inner diameter is between 0.078 inches and 0.14 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Paragraph [0046] of Pieroni supports modifications can be made to the invention and modifying the inner diameter to be between 0.078 inches and 0.14 inches would still allow fluid to be withdrawn as supported by paragraph [0037] of Pieroni since the bore can still act as a funnel. Examiner notes when the inner diameter of the distal end is modified other dimensions of the syringe adapter would also be modified accordingly. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is 
In regard to claim 23,
Pieroni in view of Allred in view of Cheng teaches the method according to Claim 17. Pieroni in view of Allred as modified by Cheng teaches the wherein: 
the threadably affixing is provided by causing a flanged area (item 70 of Cheng that as detailed above is implemented on the outside of item 40 of Pieroni) that extends laterally from the terminal edge of the proximal end of the syringe adapter (item 70 of Cheng when implemented into Pieroni extends laterally from item 40 of Pieroni as item 70 of Cheng extends laterally from outer surface 68 of central portion 64 as shown in figure 5 of Cheng) to engage with internal threads (paragraph [0034] of Pieroni wherein the interior of luer housing 33 is threaded) configured in an interior of the syringe tip (paragraph [0034] of Pieroni wherein the interior of luer housing 33 is threaded); 
[AltContent: textbox (Second portion of the outer surface of the sidewall)][AltContent: textbox (Portion of an outer surface of the sidewall)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    490
    609
    media_image2.png
    Greyscale


the syringe adapter is configured with a lateral extension member (figure 5, item 38 of Pieroni) that extends laterally outward from a second portion of the outer surface of the sidewall (see figure 5 above of Pieroni), the second portion positioned in a location between the grasping feature and the terminal edge of the distal end of the syringe adapter (figure 5 above of Pieroni: wherein part of the second portion is positioned between the grasping feature 36A and the terminal edge of the distal end of the syringe adapter), the lateral extension member sized to halt insertion of the distal end of the syringe adapter into the container beyond the location of the lateral extension member (paragraph [0031] of Pieroni: wherein rim 38 sits over the rim 25 of the container 12; see figure 1 of Pieroni wherein the rim is larger than the container 12 and cannot be inserted into the container).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) in view of Allred (U.S. PG publication 20070183986) in view of Cheng (U.S. PG publication 20120265163) further in view of Montanari (U.S. PG publication 20080115796).
In regard to claim 18,
Pieroni in view of Allred in view of Cheng teaches the method according to Claim 17. Pieroni in view of Allred as modified by Cheng teaches the further comprising: 

affixing the needle to the syringe tip, after the threadably removing, to thereby enable injecting, into a recipient with the needle, at least a subset of the portion of the viscous fluid medication withdrawn into the barrel (see paragraph [0039] of Pieroni; Examiner notes as detailed in claim 17 above the fluid medication is a viscous fluid medication as taught by Allred and as modified by Cheng the syringe adapter is threadably attached/removed to the syringe tip).
Pieroni in view of Allred in view of Cheng is silent as to threadably affixing the needle to the syringe tip.
Montanari teaches threadably affixing the needle (item 15) to the syringe tip (item 2 and 3; paragraph [0055] and see paragraph [0024] wherein dental products can be applied by the syringe and needle).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Pieroni to include a hub 14 with threads 13 which would mate with the threaded interior of luer housing 33 of Pieroni, as taught by Montanari, for the purpose of providing a suitable removable interlocking connection between a syringe and a needle (paragraph [0055] and [0043] of Montanari).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) in view of Allred (U.S. PG publication 20070183986) in view of Cheng (U.S. PG publication 20120265163) further in view of Georges (U.S. PG publication 20170165192).
In regard to claim 19,
Pieroni in view of Allred in view of Cheng teaches the method according to Claim 17.

Pieroni in view of Allred in view of Cheng fails to disclose wherein a viscosity of the viscous fluid medication is greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius.
Georges teaches a viscosity of a viscous fluid medication is greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius (paragraph [0051]; Examiner notes the viscous fluid medication is used for oral care).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pieroni as modified by Allred to include a viscosity of a viscous fluid medication is greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius, as taught by Georges, for the purpose of delivering an oral care composition at a suitable viscosity and temperature (paragraph [0051] of Georges). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) in view of Allred (U.S. PG publication 20070183986) in view of Cheng (U.S. PG publication 20120265163) further in view of Taylor (U.S. PG publication 20180050183).
In regard to claim 22,
Pieroni in view of Allred in view of Cheng teaches the method according to Claim 17.
Pieroni in view of Allred in view of Cheng is silent as to wherein the syringe adapter has a length, from the distal end to the proximal end, between 3/8 inch and 2 inches.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pieroni in view of Allred in view of Cheng to include wherein the syringe adapter has a length, from the distal end to the proximal end, between 3/8 inch and 2 inches, as taught by Taylor, for the purpose of employing a suitably long adapter to be inserted into a container (paragraph [0042] of Taylor).
It would have been an obvious matter of design choice to modify Pieroni in view of Allred in view of Cheng to include wherein the syringe adapter has a length, from the distal end to the proximal end, between 3/8 inch and 2 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device as both dimensions would allow the adaptor to be inserted into a container. Paragraph [0046] of Pieroni supports modifications can be made to the invention. Additionally as stated in paragraph [0042] of Applicants disclosure “The length and shape of the syringe adapter, as well as the thickness of portions of the sidewall and the width of its interior chamber, may vary from illustrations depicted herein without deviating from the scope of the present invention”.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) further in view of Allred (U.S. PG publication 20070183986) further in view of Cheng (U.S. PG publication 20120265163) further in view of Montanari (U.S. PG publication 20080115796) further in view of Georges (U.S. PG publication 20170165192).
In regard to claim 24,

[AltContent: arrow][AltContent: textbox (Terminal edge)][AltContent: textbox (Distal end)][AltContent: ][AltContent: textbox (Interior surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Sidewall )][AltContent: arrow]
    PNG
    media_image1.png
    486
    613
    media_image1.png
    Greyscale

affixing the syringe adapter to the syringe (see paragraph [0036] and figure 1), the syringe adapter comprising a sidewall (see figure 5 above) extending between a proximal end (see figure 5 above) and a distal end (see figure 5, item 52 wherein lower flange 52 forms the distal end) opposite the proximal end, the sidewall having an interior surface defining a chamber (figure 5, item 46 and 48), the distal end of the sidewall being a distal end of the syringe adapter (see figure 5 above), a terminal edge of the distal end defining a first opening into the chamber (see figure 5 above) and a terminal edge of the proximal end defining a second opening (figure 5, item 42) into the chamber, wherein: 

the syringe tip is configured with internal threads (threads on inside of housing 33 of the syringe tip as disclosed in paragraph [0034]); 
the syringe tip has a third opening (opening in item 31 as shown in figure 1 which allows fluid to pass through to chamber 39) located therein, the third opening providing entry into a barrel (figure 1, item 39) of the syringe (paragraph [0037]); and 
the affixing further comprises connecting the proximal end of the syringe adapter to the syringe tip (paragraph [0036]) to thereby provide the connection therebetween, and thereby causing the second opening to align with the third opening (see figure 1 wherein the second opening aligns with the third opening); 
inserting the distal end of the syringe adapter into the container of fluid medication (item 12; see figure 1: wherein the distal end of the syringe adapter is inserted into container 12 which contains fluid medication 14; paragraph [0043]: wherein drug 14 in container 12 is a liquid), thereby causing the first opening to be in fluid communication with the fluid medication (paragraph [0036]-[0037]); 
withdrawing, from the container, at least a portion of the fluid medication through the first opening and into the chamber (paragraph [0037]; since fluid is drawn from the container 12 into the syringe chamber 39 it passes through the first opening and into the chamber of the syringe adapter as shown in figure 5 above since the adapter 10 is positioned between the container/bottle and syringe), and from the chamber through the second opening (paragraph [0037]; since fluid is drawn from the container 12 into the syringe chamber 39 it passes from the chamber of the syringe adapter through the second opening of the syringe adapter as shown in figure 5 above since the adapter 10 is positioned between the container/bottle and syringe) and then through the third opening and into the barrel of the syringe (opening in item 31 as shown in figure 1 allows fluid to pass through to chamber 39; paragraph 
removing the syringe adapter from the syringe tip subsequent to the withdrawing (paragraph [0038]); and 
affixing a needle to the syringe tip (paragraph [0039]), after the removing of the syringe adapter, to thereby enable injecting, into a recipient with the needle, any of the fluid medication withdrawn into the barrel (paragraph [0039]).
Pieroni is silent as to wherein the fluid medication is a viscous fluid medication and that the container is a container of viscous fluid medication and fails to disclose threadably affixing the syringe adapter to the syringe, the distal end of the syringe adapter being frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical, a flanged area extends laterally from the terminal edge of the proximal end; the syringe tip is configured with internal threads for threadably connecting the needle thereto, the threadably affixing further comprises threadably connecting the proximal end of the syringe adapter to the syringe tip by engaging the flanged area with the internal threads of the syringe tip to thereby provide the connection therebetween, and thereby causing the second opening to align with the third opening, wherein the first opening has an inner diameter of between 0.078 inches and 0.14 inches, threadably removing the syringe adapter from the syringe tip subsequent to the withdrawing and threadably affixing a needle to the syringe tip, after the threadably removing of the syringe adapter, to thereby enable injecting, into a recipient with the needle, any of the viscous fluid medication withdrawn into the barrel. As a result of Pieroni being silent as to the fluid medication is a viscous fluid medication, Pieroni is also silent as to inserting the distal end of the syringe adapter into the container of viscous fluid medication, thereby causing the first opening to be in fluid communication with the viscous fluid medication, withdrawing, from the container, at least a portion of the viscous fluid medication through 
Allred teaches a method of withdrawing viscous fluid medication (paragraph [0032] and [0036]) from a container (figure 1, item 102b) into a syringe (figure 1, item 102a), comprising the syringe (figure 1, item 102a) and the container (figure 1, item 102b) of viscous fluid medication (paragraph [0032] and [0028]), the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units (see paragraph [0032] of Allred: “wherein the composition has a viscosity (under application temperature conditions) of at least about 1000 centipoise, more preferably between about 1300 and about 3500 centipoise, and most preferably between about 1700 and about 2800 centipoise”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the fluid medication of Pieroni which can be used for dental applications (see paragraph [0043] of Pieroni) with a viscous fluid medication having a viscosity greater than or equal to 50 centipoise units, as taught by Allred, for the purpose of utilizing a suitable viscous fluid medication in a dental application so as to allow the practitioner to brush or otherwise apply the composition onto a patient's teeth without having to worry about the composition running or dripping off (paragraph [0032] of Allred). Examiner notes modifying the fluid to be a viscous fluid medication would therefore result in inserting the distal end of the syringe adapter into the container of viscous fluid medication, thereby causing the first opening to be in fluid communication with the viscous fluid medication, withdrawing, from the container, at least a portion of the viscous fluid medication through the first opening and into the chamber, and the inner diameter sized to facilitate the withdrawing of the viscous fluid medication.
Pieroni in view of Allred fails to disclose threadably affixing the syringe adapter to the syringe, the distal end of the syringe adapter being frustoconical in exterior shape such that the interior surface 
Cheng teaches threadably affixing the syringe adapter (figure 5, item 16) to the syringe (figure 5, item 14; paragraph [0046]: wherein nubs 70 form thread(s) that mates with the thread(s) 72 of the outer hub 26 of the male luer 22), a flanged area (figure 5, item 70) extends laterally from the terminal edge of the proximal end (see figure 5: wherein item 70 extends laterally from surface 68 of portion 64 which forms the terminal edge of the proximal end) and the threadably affixing further comprises threadably connecting the proximal end (figure 5, item 88) of the syringe adapter to the syringe tip (figure 5, item 22) by engaging the flanged area with the internal threads (figure 5, item 72) of the syringe tip to thereby provide the connection therebetween (paragraph [0046]) and thereby causing the second opening (opening in item 64) to align with the third opening (opening in item 24; see figure 5A) and the distal end (figure 4, item 62) of the syringe adapter (figure 5, item 16) being frustoconical in exterior shape (see figure 4 and 5; paragraph [0045]) such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical (see figure 5 wherein shows an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular member 40 of Pieroni in view of Allred to include nubs 70 which form threads, as taught by Cheng, which would mate with threaded interior of luer housing 33 of Pieroni for the purpose of forming a secure seal to prevent liquid from spilling out of the vial when extracting fluid from the vial (paragraph [0046] of Cheng) and to modify the distal end 52 of Pieroni to be frustoconical in exterior shape such that the interior surface of the distal end of the sidewall defines a distal end of the chamber as being frustoconical, as taught by Cheng, for the purpose of making insertion of the syringe adapter into the opening  of the container easier (paragraph [0045] of Cheng).
Pieroni in view of Allred in view of Cheng fails to disclose the syringe tip is configured with internal threads for threadably connecting the needle thereto, wherein the first opening has an inner diameter of between 0.078 inches and 0.14 inches, threadably removing the syringe adapter from the syringe tip subsequent to the withdrawing and threadably affixing a needle to the syringe tip, after the threadably removing of the syringe adapter, to thereby enable injecting, into a recipient with the needle, any of the viscous fluid medication withdrawn into the barrel and the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius.
Montanari teaches the syringe tip (item 2 and 3) is configured with internal threads (item 4) for threadably connecting the needle thereto (paragraph [0055]), and threadably affixing the needle (item 15) to the syringe tip (item 2 and 3; paragraph [0055] and see paragraph [0024] wherein dental products can be applied by the syringe and needle).

Pieroni in view of Allred in view of Cheng in view of Montanari fails to disclose wherein the first opening has an inner diameter of between 0.078 inches and 0.14 inches, and the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius.
It would have been an obvious matter of design choice to modify Pieroni in view of Allred in view of Cheng in view of Montanari to include wherein the first opening has an inner diameter of between 0.078 inches and 0.14 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Paragraph [0046] of Pieroni supports modifications can be made to the invention and modifying the inner diameter to be between 0.078 inches and 0.14 inches would still allow fluid to be withdrawn as supported by paragraph [0037] of Pieroni since the bore can still act as a funnel. Examiner notes when the inner diameter of the distal end is modified other dimensions of the syringe adapter would also be modified accordingly. Additionally 
Pieroni in view of Allred in view of Cheng in view of Montanari fails to disclose the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius.
Georges teaches the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius (paragraph [0051]; Examiner notes the viscous fluid medication is used for oral care).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pieroni as modified by Allred to include the viscous fluid medication having a viscosity greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius, as taught by Georges, for the purpose of delivering an oral care composition at a suitable viscosity and temperature (paragraph [0051] of Georges). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pieroni (U.S. PG publication 20080015539) in view of Allred (U.S. PG publication 20070183986) in view of Cheng (U.S. PG publication 20120265163) in view of Montanari (U.S. PG publication 20080115796) in view of Georges (U.S. PG publication 20170165192) further in view of Dubaele (U.S. PG publication 20180104150). 
In regard to claim 25,
Pieroni in view of Allred in view of Cheng in view of Montanari in view of Georges teaches the method according to Claim 24.

Dubaele teaches wherein an inner shape of the syringe adapter (figure 2, item 1) tapers from the proximal end toward the distal end, for at least a portion of a length of the proximal end (figure 2, item 2), at 6 percent (paragraph [0023] and [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 40 of Pieroni to include a tapered inner shape from the proximal end toward the distal end, for at least a portion of a length of the proximal end, at 6 percent as taught by Dubaele, for the purpose of employing a preferably shaped component to provide a secure and sealed connection with a syringe (paragraph [0023]-[0024] and [0064] of Dubaele)
Response to Arguments
Applicant’s arguments with respect to claims 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited reference Cheng (U.S. PG publication 20120265163) teaches the newly added subject matter of claim 17. Newly cited references Cheng (U.S. PG publication 20120265163) and Montanari (U.S. PG publication 20080115796) teach the newly added subject matter of claim 24.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.